Per Curiam.

Although Section 24 of the city’s charter places the legislative power in the city council, that power is limited by Section 118 of the charter, which states:
“The Fire Force shall consist of a Chief and such other of*45ficers, firemen and employees as may be provided by ordinance or resolution of Council. In case of riot, conflagration, or like emergency the Mayor may appoint additional firemen and officers for temporary service who need not be in the classified service. The Fire Chief shall have exclusive control of the stationing and transfer of all firemen and other officers and employees constituting the Fire Force under such rules and regulations as may be established by the Mayor or by the director of the department to which the said Fire Chief may be immediately responsible.”
Section 118 clearly gives the fire chief exclusive authority over individual assignments of fire department personnel. It also states that this control is subject to such rules and regulations as may be established by the mayor or the director of the department to which the fire chief is immediately responsible (i.e., the safety director).
In so providing, the framers of the charter signified an intention to place exclusive, overall control of the city’s fire protection forces in the mayor or the safety director. Such control necessarily includes the allocation of fire companies throughout the city. By placing exclusive control of allocation in the executive branch, the framers intended to limit the legislative power given the council, precluding council from enacting an ordinance regarding fire company allocation.
Appellants contend, however, that if Section 118 is construed to place exclusive control of fire company allocation in the executive branch, it is invalid pursuant to Section 3, Article XVIII of the Ohio Constitution, because it conflicts with R. C. 737.21, a general law of this state.
Section 7, Article XVIII of the Ohio Constitution, states:
“Any municipality may frame and adopt or amend a charter for its government and may, subject to the provisions of section 3 of this article, exercise thereunder all powers of local self-government.”
Section 3, Article XVIII, provides:
“Municipalities shall have authority to exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.”
This court has made it clear that in Section 3 of Article *46XVIII the words “as are not in conflict with general laws” do not modify the words “powers of local self-government.” State, ex rel. Canada, v. Phillips (1958), 168 Ohio St. 191, paragraph four of the syllabus. Thus, municipal exercises of authority which involve powers of local self-government ordinarily prevail over general state laws.
R. C. 737.21 states:
“The legislative authority of a municipal corporation may establish all necessary regulations to guard against the occurrence of fires, protect the property and lives of its citizens against damage and accidents resulting therefrom, and for such purpose may establish and maintain a fire department, provide for the establishment and organization of fire engine and hose companies and rescue units, establish the hours of labor of the members of its fire department who shall not be required to be on duty continuously more than six days in every seven, and provide such bylaws and regulations for the government of such companies and their members as is necessary and proper.”
The relevant portion of this statute does not prescribe an allocation formula; it merely authorizes the legislative branch of a municipal corporation to provide for fire protection. Section 118 of the charter differs from the statute only insofar as it places the power to allocate fire companies in the executive branch without action by the legislative authority. In any event, Section 118 involves the exercise of a power of local self-government.
In Fitzgerald v. Cleveland (1913), 88 Ohio St. 338, this court held that a city charter could provide for a method of nominating candidates to elective offices other than those prescribed by the General Assembly. The court held that the method of nominating candidates was a function of government, stating, at page 344, that “it is sufficient to say here that the powers [of local self-government] referred to are clearly such as involve the exercise of the functions of government***.” (Emphasis added.)
The placement of control over the fire forces in one branch of government as opposed to another involves the exercise of a function of government. It is analogous to the modification of the method used to nominate elected officials.
*47The fact that fire protection is involved does not preclude our holding that Section 118 is an exercise of a power of local self-government. In State, ex rel. Canada, v. Phillips, supra, this court held that appointments of officers in police departments were matters of local self-government, stating, at page 200, that “where a municipality establishes and operates a police department, it may do so as an exercise of the powers of local self-government conferred upon it by Sections 3 and 7 of Article XVIII of the Constitution.” This holding applies with equal weight to fire departments.
For the reason that (1) Section 118 places exclusive control of fire force allocation in the mayor or the safety director and (2) that such placement of control is an exercise of a power of local self-government, we hold that the Cleveland city council did not have the power to enact Ordinance No. 273-76.
Accordingly, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.